Case 16-36192        Doc 54     Filed 04/16/19     Entered 04/16/19 13:12:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 36192
         Kimberly Fowler

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/14/2016.

         2) The plan was confirmed on 01/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/23/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/22/2017, 09/05/2018.

         5) The case was Dismissed on 11/28/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36192             Doc 54          Filed 04/16/19    Entered 04/16/19 13:12:20                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $10,079.94
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                           $10,079.94


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,021.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $451.54
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,473.30

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Arnold Scott Harris PC                   Unsecured      1,003.00            NA              NA            0.00        0.00
 Biehl & Biehl, Inc                       Unsecured          12.87           NA              NA            0.00        0.00
 Car Finance                              Secured       18,335.00     18,335.00        18,335.00      3,554.88    2,051.76
 Car Finance                              Unsecured            NA       1,171.61        1,171.61           0.00        0.00
 Cascade Capital, LLC                     Unsecured          99.84           NA              NA            0.00        0.00
 CCI Contract Callers, Inc                Unsecured          27.00           NA              NA            0.00        0.00
 CHARTER ONE                              Unsecured         119.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue    Unsecured      2,000.00       3,150.00        3,150.00           0.00        0.00
 City of Chicago EMS                      Unsecured         482.00      1,143.00        1,143.00           0.00        0.00
 City of Chicago EMS                      Unsecured           0.00        482.00          482.00           0.00        0.00
 City of Chicago EMS                      Unsecured           0.00        135.00          135.00           0.00        0.00
 Collection Bureau Of A                   Unsecured         359.00           NA              NA            0.00        0.00
 Commonwealth Edison Company              Unsecured         900.00        946.60          946.60           0.00        0.00
 Consultants in Clinical Pathology, LTD   Unsecured          63.00           NA              NA            0.00        0.00
 Convergent Outsourcing                   Unsecured         580.00           NA              NA            0.00        0.00
 Convergent Outsourcing Inc               Unsecured      1,231.00            NA              NA            0.00        0.00
 Convergent Outsourcing Inc               Unsecured         149.00           NA              NA            0.00        0.00
 Credit Management LP                     Unsecured         618.00           NA              NA            0.00        0.00
 FST SW FNCL                              Unsecured      8,717.00            NA              NA            0.00        0.00
 GRAND CANYON UNIVERSIT                   Unsecured      1,955.00            NA              NA            0.00        0.00
 Hinckley Springs                         Unsecured           1.00           NA              NA            0.00        0.00
 Illinois Collection Service, Inc         Unsecured         385.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414            Unsecured           1.00          0.00            0.00           0.00        0.00
 Jefferson Capital Systems LLC            Unsecured         945.00        945.18          945.18           0.00        0.00
 LCMH Hospitalist Group                   Unsecured         385.00           NA              NA            0.00        0.00
 Little Company of Mary                   Unsecured           1.00           NA              NA            0.00        0.00
 LVNV FUNDING LLC                         Unsecured         424.00           NA              NA            0.00        0.00
 M3 Financial Services                    Unsecured           1.00           NA              NA            0.00        0.00
 Midland Funding LLC                      Unsecured         653.00        653.60          653.60           0.00        0.00
 Peoples Energy Corp                      Unsecured         436.00        218.54          218.54           0.00        0.00
 Portfolio Recovery Associates, LLC       Unsecured         315.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-36192             Doc 54           Filed 04/16/19    Entered 04/16/19 13:12:20               Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim        Claim        Principal       Int.
 Name                                         Class    Scheduled      Asserted     Allowed         Paid          Paid
 Radiology Imaging Specialists LTD         Unsecured          15.00           NA           NA            0.00        0.00
 RBS CITIZENS NA                           Unsecured           1.00           NA           NA            0.00        0.00
 Springfield Service Center                Unsecured      1,014.00            NA           NA            0.00        0.00
 The Payday Loan Store Creditors Bankrup   Unsecured         800.00           NA           NA            0.00        0.00
 United States Dept Of Education           Unsecured     25,119.00     25,201.74     25,201.74           0.00        0.00
 University of Chicago Medicine            Unsecured      2,093.00            NA           NA            0.00        0.00
 University of Chicago Physician Group     Unsecured         598.00           NA           NA            0.00        0.00
 University Of Phoenix                     Unsecured      1,340.00            NA           NA            0.00        0.00
 Village of Bedford Park                   Unsecured         120.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim          Principal                Interest
                                                                      Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00              $0.00                 $0.00
       Mortgage Arrearage                                              $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                                    $18,335.00          $3,554.88             $2,051.76
       All Other Secured                                               $0.00              $0.00                 $0.00
 TOTAL SECURED:                                                   $18,335.00          $3,554.88             $2,051.76

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00                $0.00               $0.00
        Domestic Support Ongoing                                        $0.00                $0.00               $0.00
        All Other Priority                                              $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                        $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $34,047.27                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                                    $4,473.30
           Disbursements to Creditors                                    $5,606.64

 TOTAL DISBURSEMENTS :                                                                                 $10,079.94




UST Form 101-13-FR-S (9/1/2009)
Case 16-36192        Doc 54      Filed 04/16/19     Entered 04/16/19 13:12:20            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
